52 F.3d 334
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NIKE, INC., an Oregon corporation, Plaintiff-Appellee,v.COMERCIAL IBERICA DE EXCLUSIVAS DEPORTIVAS, S.A., a Spanishcorporation;  S.A. De Distribuciones Internacionales, aSpanish corporation;  Carlos Rosal Bertrand;  Lorenzo RosalBertrand;  Mario Loscos, Defendants-Appellants.
No. 94-36027.
United States Court of Appeals, Ninth Circuit.
Submitted March 28, 1995.*Decided April 12, 1995.

Before:  BROWNING, SCHROEDER, and HALL, Circuit Judges.

ORDER

1
The Court has no jurisdiction to interpret the agreement or its provision for attorney's fees.  The judgment of the district court is AFFIRMED.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4